                                2:19-cr-20029-SLD-EIL # 6                                 Page 1 of 1                                                                                  E-FILED
                                                                                                                                       Tuesday, 09 April, 2019 04:10:54 PM
                                                                                                                                             Clerk, U.S. District Court, ILCD
     CJA23
    (Rev:i1111)'                                                      FINANCIAL AFFIDAVIT
                                         IN SUPPORT OF RE UESTFORATfORNEY.EXPER.TOR.()TI!EllSERVICESWITHOUTPAYMENTOFFEE
         IN THE UNITED STATES
    IN THE CASE OF
                                                O DISTRICT COURT            0 COURT OF APPEALS                   Ftt:E-B;                                     LOCATION NUMBER
                                                                           FOR
                                   V.

                                                                           AT
                                                                                                                 CLERK OF THE ~OURT

                                                                                                             C    RAL DJ,;TRICT OF ILLINOIS
      PERSON REPRESENTED (Show your full name)                                                                    \ Ll!!l"l!llffelld,J/i\Ql)idult                DOCKET NUMBERS
           lJ.,:;\,J J.~ ...Sbll"\                                                                                2 O Defendant - Juvenile
                                                                                                                  3 O Appellant
                                                                                                                                                           Magistrate Judge


[                                                                                                                 4 O Probation Violator                   District Court
                                                                                                                  5 O Supervised Release Violator
                                                                                                                  5 •     Habeas Petitioner                Court of Appeals
[ CHARGE/OFFENSE (dmnb, ,fapph,abfa & ,heck bax~)                          (Yfelony                               7 0 2255 Petitioner
                                                                           0 Misdemeanor                          8 D Material Witness
                                                                                                                  9 0 Other (Specijy)


                                                           ANSWERSTOQUESTIONSREGARDINGABILITYTOPAY
                   -                    Are you now employed?              0 Yes         t!l""No         0 Self-Employed
                                        Name and address of employer:                    I"\.,,..-. rJ.S
                                             IF YES, how much do you                                         JF NO, give month and year of last employment?           lo/    2.C>l"l
                                                    earn per month? $                                                  How much did you earn per month? $              '3'60
                        EMPLOY-
                        MENT    If married, is your spouse employed?                     rit"Yes         ~o
                                                                                                                              If you are a minor under age 21,
                                          IF YES, how much does your
                                             spouse earn per month? $          "lob       t eo+: ,_,..AI            what is the approximate monthly income
                                                                                                                          of your parent(s) or guardian(s)? $

    INCOME                              Have you received within the past 12 months any income from a business, profession or other form of self-employ~ or in the
       &                                form of rent payments, interest, dividends, retirement or annuity payments, or other sources?      O Yes        o
     ASSETS             OTHER                                                      RECEIVED                                                 SOURCES
                        INCOME                  IF YES, give the amount $
                                                received and identify the $
                                                                 sources $

                        CASH            Do you have any cash on hand or money in savings or checking accounts?           • Yes   ~o        IF YES, total amount? $

                                        Do you own any~estate, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary household furnishings
                                        and clothing)? Yes O No
                                                                                       VALUE                                              DESCR[TION
                        PROP-
                        ERTY
                                                 IF YES, give value and
                                                    description for each
                                                                           $
                                                                           $
                                                                                        ~00                             "200¼         E.-,,,1       .,.;J"'
                                                                           $
                   ~-                                                      $

                           -                               MARITAL STATUS                                         List persons you actuallrupport and your re!a_tionshi£lo~hem

                             DEPENDENTS
                                                        _ _ Single
                                                         V"'Married
                                                                                                      Total                s,~. ol~ +.... -
                                                                                                      No. of
                                                            Widowed
                                                        --  Separated or Divorced
                                                                                                    Dependents
                                                                                                        I
OBLIGATIONS
     &
   DEBTS                                                                                                                                                               MONTHLY
                             DEBTS&                                               DESCRIPTION                                           TOTAL DEBT                     PAYMENT
                             MONTHLY BILLS                                          Uhl.:1e,1                                    $          k.j SQ                $     "100
                                                                                      UM .....
                             (Ren/, utilities, loans,
                             charge accounts, etc.)
                                                                           '-v
                                                                                 -p~W'l(.

                                                                                   •"' 11i:-.   t'"\l.
                                                                                                                                 $
                                                                                                                                 $
                                                                                                                                 $
                                                                                                                                                                  $
                                                                                                                                                                  $
                                                                                                                                                                  $
                                                                                                                                                                          l•b
                                                                                                                                                                             ,~.
                                                                                                                                                                            '-1(,S"
                                                                                          "
s/Wesley D. Johnson

                                                                                                                                                           Date
